Fourth Court of Appeals
                               San Antonio, Texas
                                    January 27, 2017

                                  No. 04-16-00235-CV

                 Rosanna BARRERA, Jenesey Barrera, and Andrea Perez,
                                   Appellants

                                            v.

                                  CHERERCO, LLC,
                                     Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 14-1276-CV
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER
    The appellants’ unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to February 9, 2017.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court